ORDER
The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773, the response to the show cause order filed by Bar Counsel, the oral argument of Bar Counsel with no response being made on behalf of the Respondent, it is this 7th day of October, 2009
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and Garrett Lamont Lee is disbarred, effective immediately, from the practice of law in this State; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Garrett Lamont Lee from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).